United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, NORTHSIDE POST
OFFICE, St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0258
Issued: November 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 14, 2019 appellant filed a timely appeal from an October 30, 20191 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

Although appellant indicated October 28, 2019 as the decision date, the record reflects that the date of decision is
October 30, 2019.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 30, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish greater than 26
percent permanent impairment of the left lower extremity (LLE), for which she previously
received a schedule award.
FACTUAL HISTORY
On October 12, 2010 appellant, then a 52-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed knee pain, swelling, and stiffness, due to
factors of her federal employment, including standing on a hard surface, bending and twisting, and
continuously walking on uneven surfaces carrying a 35-pound satchel. She reported that she first
became aware of the condition on June 4, 2001 and realized that it resulted from her federal
employment on July 7, 2001. On the reverse side of the claim form the employing establishment
noted that appellant had not worked since June 2, 2010 and that she was currently on the periodic
rolls under OWCP File No. xxxxxx833.4
By decision dated July 12, 2012, OWCP accepted appellant’s claim for aggravation of
degenerative arthritis of both knees. On March 14, 2013 it granted her a schedule award for 59
percent permanent right lower extremity impairment due to her accepted right knee injury.5 The
award ran for 169.92 weeks from October 24, 2012 to January 26, 2016.
Appellant continued to receive medical treatment for both knees. On February 20, 2019
she underwent diagnostic testing. A left knee magnetic resonance imaging (MRI) scan report
revealed tricompartmental osteoarthritis, worse in the medial and patellofemoral compartments,
small joint effusion, and free-edge tear of the body of the medial meniscus. A left knee x-ray
examination report of even date revealed tricompartmental osteoarthrosis, near bone-on-bone joint
space narrowing in the medial compartment with a cartilage interval of 0.1 millimeter (mm), near
bone-on-bone joint space narrowing in the patellofemoral compartment with the cartilage interval
measuring .5 mm, and small joint effusion and loose intraarticular bodies.
In a May 28, 2019 impairment rating report, Dr. Mark A. Seldes, a Board-certified family
physician, reviewed all of appellant’s medical records and noted that a recent left knee x-ray
examination revealed almost essentially 0 mm cartilage in the medial compartment. He related
her complaints of bilateral knee pain, left side greater than right, intermittent buckling and
swelling, and difficulty with any prolonged standing, sitting, or reclining. Upon examination of
appellant’s left knee, Dr. Seldes observed effusion in the medial aspect of the left knee joint, varus
4

The record reflects that appellant had previously filed a traumatic injury claim (Form CA-1) on March 3, 2010
alleging that on March 2, 2010 she sustained injuries to both knees and right shoulder. She did not stop work. OWCP
accepted appellant’s claim for right shoulder contusion, right shoulder rotator cuff tear, and right shoulder adhesive
capsulitis. On June 3, 2010 appellant underwent authorized right shoulder surgery and stopped work. OWCP paid
wage-loss compensation on the periodic rolls, effective August 1, 2010.
5

The award was based on the December 29, 2012 report of Dr. William Dinenberg, a Board-certified orthopedic
surgeon serving as OWCP’s second-opinion examiner, and the March 4, 2013 report of OWCP’s district medical
adviser (DMA), who determined that appellant had 59 percent right lower extremity impairment due to her accepted
right knee condition. Neither report provided an impairment rating for appellant’s accepted left knee condition.

2

deformity in the left knee joint, and tenderness overlying the joint line medially and laterally.
Range of motion (ROM) of her left knee revealed 95 degrees flexion. Dr. Seldes diagnosed status
post total right knee joint replacement and revision with suboptimal outcome, severe degenerative
osteoarthritis of the left knee joint, and severe degenerative arthritis of the right knee joint. He
opined that appellant had reached maximum medical improvement (MMI) with regard to her left
knee as of May 28, 2019. Dr. Seldes indicated that he would provide an impairment rating using
the diagnosis-based impairment (DBI) method for her left knee osteoarthritis. Utilizing Table 163 at page 511 of the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides),6 he determined that appellant was a class 4
impairment, severity of C, and noted that the left knee x-ray examination showed a .1 mm cartilage
gap in the medial compartment. Dr. Seldes noted a grade modifier for functional history (GMFH)
of 3 because she continued to walk with daily pain and instability and a grade modifier for physical
examination (GMPE) of 3 due to severe palpatory findings. After applying the net adjustment
formula ((3-4) + (3-4) = -2), he determined that appellant had a net adjustment score of -2, which
resulted in a grade C impairment of 50 percent for her LLE impairment.
On June 18, 2019 appellant filed a schedule award claim (Form CA-7).
On July 9, 2019 OWCP forwarded Dr. Seldes’ report to Dr. Jovito Estaris, Board-certified
in occupational and preventive medicine, to serve as a DMA. In a July 16, 2019 report, Dr. Estaris
recommended that appellant undergo an orthopedic consultation regarding her left knee condition.
OWCP subsequently referred appellant, along with a statement of accepted facts (SOAF)
and the medical record to Dr. Patrick Horan, a Board-certified orthopedic surgeon, for a secondopinion examination in order to determine whether she had sustained a ratable permanent
impairment due to her accepted left knee condition.
In an August 26, 2019 report, Dr. Horan indicated that he had reviewed the SOAF and
noted that appellant’s claim was accepted for aggravation of degenerative arthritis of her bilateral
knees. He related that appellant continued to complain of intermittent pain in her left knee, crepitus
in her kneecap, difficulty fully extending the knee, and occasional use of a cane in order to walk.
Upon physical examination, Dr. Horan observed an antalgic gait without use an assistive device.
He also indicated that a left knee x-ray examination report revealed that the left knee medial
compartment had, at its tightest area, a gap of 1 mm of cartilage. ROM of appellant’s left knee
was 95 degrees. Dr. Horan diagnosed left knee osteoarthritis. He placed appellant in category 3
for knee joint osteoarthritis because she had a 1 mm cartilage interval. Dr. Horan also reported
GMPE of 1 due to mild deformity of ROM and a GMFH of 1 due to antalgic gait and walking
without an assistive device. He related that appellant had two grade 1 modifiers, which would
move her two spaces to the left, which resulted in 26 percent LLE impairment.
On October 1, 2019 OWCP referred the record to Dr. Estaris, the DMA, and requested that
he review Dr. Horan’s August 26, 2019 permanent impairment rating report. In an October 15,
2019 report, Dr. Estaris referenced Table 16-3, Knee Regional Grid, of the A.M.A., Guides, and
noted a rating of class 3 under the DBI method for osteoarthritis due to 1 mm cartilage interval.
He reported a GMFH of 1 due to antalgic gait with no use of gait aid and a GMPE of 1 for mild
6

A.M.A., Guides (6th ed. 2009).

3

limitation of ROM. Dr. Estaris applied the net adjustment formula ((1-3) + (1-3) =-4), which
resulted in -4 adjustment, for a total of 26 percent permanent impairment. He reported that
impairment rating utilizing the ROM method was also applicable. Dr. Estaris referenced Table
16-23, Knee Motion Impairments, on page 549, and reported that 95 degrees flexion resulted in 10
percent LLE impairment and 1 degree extension resulted in 0 percent impairment for a total of 10
percent LLE impairment. He explained that, as the DBI method was the higher rating, appellant
had a LLE impairment rating of 26 percent LLE impairment. Dr. Estaris reported an MMI date of
August 26, 2019.
By decision dated October 30, 2019, OWCP granted appellant a schedule award for 26
percent permanent impairment of the LLE. The award ran for 74.88 weeks from August 26, 2019
to January 31, 2021. OWCP noted that the schedule award was based on the October 15, 2019
DMA report of Dr. Estaris.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants and the Board has concurred in such
adoption.9 As of May 1, 2009, the sixth edition of the A.M.A., Guides, published in 2009, is used
to calculate schedule awards.10
In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the knee, reference is made to Table 16-3 (Knee Regional Grid)
beginning on page 509.11 After the class of diagnosis (CDX) is determined from the Knee Regional
Grid (including identification of a default grade value), the net adjustment formula is applied using
the grade modifier for functional history, grade modifier for physical examination, and grade
modifier for clinical studies. The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404 (a); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (March 2017); see also Chapter 3.700.2 and Exhibit 1 (January 2010).
11

See A.M.A., Guides (6th ed. 2009) 509-11.

4

(GMCS - CDX).12 Evaluators are directed to provide reasons for their impairment rating choices,
including the choices of diagnosis from regional grids and calculations of modifier scores.13
A claimant may seek an increased schedule award if the evidence establishes that he or she
sustained an increased impairment causally related to an employment injury.14 The medical
evidence must include a detailed description of the permanent impairment.15
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary shall
appoint a third physician (known as a referee physician or impartial medical specialist) who shall
make an examination.16 When there exists opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.17
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted appellant’s claim for aggravation of degenerative arthritis of both knees
as causally related to her federal employment duties. It subsequently granted her a schedule award
for 59 percent permanent right lower extremity impairment due to her accepted right knee
condition. On June 18, 2019 appellant filed a Form CA-7 for a schedule award claim for her
accepted left knee condition.
In support of her schedule award claim, appellant submitted a May 28, 2019 report of her
attending physician, Dr. Seldes. Dr. Seldes indicated that she had reached MMI as of
May 28, 2019. Utilizing Table 16-3 of the A.M.A., Guides, he opined that appellant was a class 4
diagnosis, severity of C, for her left knee osteoarthritis based on the left knee x-ray examination,
which showed a .1 mm cartilage gap in the medial compartment. Dr. Seldes reported a GMFH of
3 because she continued to walk with daily pain and instability and a GMPE of 3 due to severe
palpatory findings. He applied the net adjustment formula ((3-4) + (3-4) = -2) and determined that
appellant had a net adjustment score of -2, which resulted in 50 percent permanent impairment of
her LLE.

12

Id. at 515-22.

13

Id; at 23-28; See R.V., Docket No. 10-1827 (issued April 1, 2011).

14

See Rose V. Ford, 55 ECAB 449 (2004).

15

See Vanessa Young, 55 ECAB 575 (2004).

16

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
17

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

In a July 16, 2019 report, the DMA, Dr. Estaris, recommended that appellant undergo an
orthopedic consultation regarding her left knee condition.
OWCP subsequently referred appellant to Dr. Horan for a second opinion. In an
August 26, 2019 report, Dr. Horan indicated that he had reviewed the SOAF and noted that her
claim was accepted for aggravation of degenerative arthritis of her bilateral knees. He provided
examination findings and indicated that a left knee x-ray examination report revealed a gap of 1
mm cartilage in appellant’s left knee medial compartment. Dr. Horan referenced page 511 of the
A.M.A., Guides and assigned a class 3 placement for appellant’s left knee joint osteoarthritis. He
reported a GMPE of 1 due to mild deformity of ROM and a GMFH of 1 due to antalgic gait and
walking without an assistive device. Dr. Horan indicated that two grade 1 modifiers would move
the category two spaces to the left, which resulted in 26 percent LLE permanent impairment. In
an October 15, 2019 report, Dr. Estaris, the DMA, indicated that he had reviewed Dr. Horan’s
August 26, 2019 permanent impairment rating report and concurred with his finding that appellant
had 26 percent permanent impairment of the LLE.18 By decision dated October 30, 2019, OWCP
granted appellant a schedule award for 26 percent permanent impairment of the LLE based on the
DMA’s October 15, 2019 report.
The Board finds, however, that a conflict in medical opinion exists between the opinions
of Dr. Seldes, on behalf of appellant, and Dr. Horan, OWCP’s physician, regarding the degree of
permanent impairment that appellant sustained for her accepted left knee condition. While the
physicians properly utilized Table 16-3, Knee Regional Grid, of the A.M.A., Guides for the
accepted diagnosis of left knee osteoarthritis, they differed on the class of diagnosis and the proper
grade modifiers for functional history and physical examination. As noted above, if there is a
disagreement between an employee’s physician and OWCP’s physician, OWCP shall appoint a
third physician, known as a referee physician or impartial medical specialist, who shall make an
examination.19 Because the reports of Dr. Seldes and Dr. Horan are virtually of equal weight, she
must be referred to an impartial medical examiner to resolve the existing conflict in the medical
opinion evidence regarding the extent of the permanent impairment of her LLE.20
On remand OWCP shall refer appellant, along with the case record and SOAF, to a
specialist in the appropriate field of medicine for an impartial medical evaluation and report which
includes a rationalized opinion as to the extent of her LLE permanent impairment. The impartial
medical specialist should be instructed to obtain updated diagnostic testing, including a left knee
x-ray examination, as both Dr. Seldes and Dr. Horan based their class of diagnosis on her cartilage
interval in her left knee medial compartment. Following this and such further development
deemed necessary, OWCP shall issue a de novo decision regarding appellant’s schedule award
claim.

18

The Board notes that, while Dr. Estaris also calculated appellant’s impairment rating using the ROM method on
page 549 of the A.MA., Guides, the DBI ratings under Table 16-3 were not marked by an asterisk and were, therefore,
ineligible for an alternate ROM rating.
19

Supra note 16.

20

See M.M., Docket No. 18-0235 (issued September 10, 2019); L.W., Docket No. 19-1208 (issued July 19, 2019).

6

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 30, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 2, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

